FILED
                                                                                               08/09/2021
                                                                                               08/10/2021
                                                                                          Bowen Greenwood
                                                                                          CLERK OF THE SUPREME COURT
                                                                                               STATE OF MONTANA

                                                                                          Case Number: DA 21-0233




              IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         CAUSE NO. DA 21-0233


                                                 )
                                                 )
 JASON C. MILLER,
                                                 )
        Petitioner & Appellee,                   )   Order for an Extension of Time
                                                 )
        vs                                                         to
                                                 )
 ERIN O MILLER,                                  )        Transmit the Record
                                                 )
        Respondent & Appellant,
                                                 )
        Vs                                       )
                                                 )
 CHRISTIAN FOLGER MILLER,
                                                 )
       Intervenor & Appellee.                    )




       UPON CONSIDERATION of Appellant’s Motion for Extension of Time to

Transmit the Record, and for good cause shown, it is hereby ORDERED that the Motion

is granted. Appellant is given an extension of time to transmit the record until September

21, 2021 to submit the transcript.

       Dated this _____ day of August, 2021.

                                                       ___________________________
                                                       Justice, Montana Supreme Court




                                                                               Electronically signed by:
Order for Extension of Time to Transmit Record                                          Page
                                                                                     Mike     1
                                                                                          McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                    August 9 2021